DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
 
Response to Amendment
Applicant's amendment filed 06/30/2021 and 08/02/2021 has been entered.  Currently claims 2, 4, 7, 10, 14, and 16 are pending and claims 1, 3, 5, 6, 8, 9, 11-13, 15, and 17-21 are cancelled.



Claim Rejections - 35 USC § 112
Claims 2, 4, 7, 10, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 2 and 14, the limitations of the relative patch sizes of the third pattern that they are 1.1 times bigger than the patch size of the seventh and eighth pattern does not find support in the specification as originally filed.  Figure 7 shows that there are 7 
In claims 2 and 14, the limitations of the relative patch sizes of the sixth pattern is “2 times smaller” or “at least 2 times smaller” than the second and tenth patterns do not find support in the specification as originally filed.


Claims 2, 4, 7, 10, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 2 and 14, the limitations that “any given patch size of any given pattern is calculated based on a first patch size, with the given patch size being equal to the first patch size, being twice as large as the first patch size, or being 3.6 times larger than the first patch size” renders the claim indefinite when compared to the limitations of the second patch pattern.  It is unclear how the “first patch size” relates to the “first adhesive patch size” of second patch pattern or if they are the same.  
Additionally, it is unclear how the embodiment of patches that are 1.8 times greater than the first patch size that is discussed in the seventh and eighth patterns related to the limitations of “any given patch size” noted above.


Claim Rejections - 35 USC § 103
Claims 2, 4, 7, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (EP 2551838) in view of Vigunas et al. (8,445,104).
With regard to claims 2, 4, 7, 10, 14, and 16, Roth et al. teach a roll of label media having a substrate with a thermally sensitive coating on the first side of the substrate and a variably patterned adhesive on the second side of the substrate [0002] and [0003].  There may also be a release coating on the front side [0026].  They also teach a method of making including acquiring a pattern for adhesive material and then coating the second side of the substrate with the adhesive material in the pattern [0005].  It is intrinsic to the reference that a type of adhesive, coat weight, and given tack would be identified prior to manufacturing the label as this would necessarily have to have been known to choose a pattern for a label.  The pattern could be any of the shapes as seen in Figures 1F or 1G.  It is noted that Figure 1F shows adhesive patches in a diagonal line from the top right to the bottom left.  Also Roth et al. teach that there may be a multiplicity of adhesive patches in a predefined pitch and angle [0012]; however, Roth et al. do not specifically teach the patterns being claimed or the microsphere-based adhesive.
It would have been obvious to one having ordinary skill in the art to have made the patches of adhesive of Figure 1F be a diagonal line of 5 adhesive patches running from the top right to the bottom left and all having the same size, which would read on ninth pattern claimed.  It would have been obvious to have added more adhesive patches depending on the length of the label being cut and the width of the label, such that the adhesive patches would form a solid label while also making sure that the 
It would also have been obvious to have combined multiple shapes of the adhesive patches of Figure 1G onto the same label.  For example, combining at least two triangular shapes with at least two large circular patches would have led to a label that would have first sets of adhesive patches with a first size and a second set of adhesive patches with a second size.  Combining these known equivalent adhesive patterns to form another type of adhesive pattern would be prima facie obvious absent unexpected results.  It would have been obvious to have placed these adhesive patches in any arrangement and any size, including a staggered arrangement in the four quandrants or as an I-shape with one patch size being 1.8 times larger than the other patch size, such that the adhesive patches would form a solid label while also making sure that the adhesive patches did not clog up a cutting mechanism for the label maker.  
Vigunas et al. teach the advantages of employing a water-based microsphere adhesive on the back of a thermally printable label roll (col. 5, lines 4-21).  Consequently, use of a water-based microsphere adhesive as the generically disclosed adhesive of Roth et al. would have been obvious to one of ordinary skill in this art in the absence of unexpected results.
Given the fact that Roth et al. in view of Vigunas et al. teach a label having an adhesive pattern in the same shape as claimed, it will intrinsically possess a tack that can be measured from peel force in pounds of force as claimed.  Additionally, the selection of an optimal configuration to achieve higher peel force is a product-by-
Lastly, the selection/calculation of adhesive patch sizes based on a first patch size, twice as large as the first patch size or 3.6 times larger than the first patch size is also a product-by-process limitation.  Given the fact that the final product has adhesive patches that read on the structural limitations claimed, it reads on these product-by-process steps claimed.


Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.
	
Applicants argue that the amendments setting forth the relative patch sizes for claims 2 and 14 has overcome the prior art.
	The Examiner respectfully disagrees and notes that the claims do not require all of the patch sizes be present on the same substrate; furthermore, the Examiner does not need to teach every single patch pattern as the claim only requires one pattern from the ten predefined patterns.  Roth et al. in view of Vigunas et al. render obvious the patterns of applicants’ claims 2 and 14 for all of the reasons identified above.  The Examiner specifically rendered obvious a diagonal line of 5 adhesive patches running from the top right to the bottom left having the same adhesive patch sizes.  This pattern would read on applicants’ ninth pattern.  Applicants have not explained how these 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796